Citation Nr: 1108274	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-27 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a liver disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from January 1954 to January 1957.

The appeal comes before the Board of Veterans' Appeals (Board) from a April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2010, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing, from the VA Satellite Benefits Office in San Antonio.  A transcript is of record.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that a liver disorder developed in service or is otherwise causally related to service.

2.  The preponderance of the evidence is against a finding that a liver disorder was caused or aggravated by the residuals of any service-connected disorder, including tinnitus, hearing loss, appendectomy, appendectomy scar, and post-traumatic intestinal adhesions and irritable bowel syndrome associated with an appendectomy scar.  


CONCLUSION OF LAW

The criteria for service connection for a liver disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Additionally, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the claim for service connection for a liver disorder including on a direct basis and as secondary to service-connected conditions.  A VCAA notice letter were sent in December 2007, prior to the RO's initial adjudication of the claim in April 2008.  This VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claim.  Regarding his claim for service connection as secondary to his service-connected tinnitus, hearing loss, appendectomy, appendectomy scar, or post-traumatic intestinal adhesions and irritable bowel syndrome associated with appendectomy scar, he was specifically informed that his claim could be sustained based evidence supporting a link, based on causation or aggravation, between a service-connected disability and the claimed disease or disability.  He was also told by this letter that it was ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connected benefits, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran was afforded a Dingess-type notice in the December 2007 VCAA notice letter.  To whatever extent such Dingess-type notice may have been deficient in this case, such deficiency would be harmless and moot because the claim for service connection for a liver disorder is herein denied.

The VCAA letter also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claim, and that he provide necessary authorization to obtain those records.  It also requested evidence and information about treatment after service, in support of the claim.  The Veteran informed of VA treatment records, and these as well as service treatment and examination records were obtained and associated with the claims file.  

The Veteran was appropriately informed, including by the appealed rating decision and an SOC, of records obtained, and, by implication, of records not obtained.  He was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claim.

While it is true that additional medical evidence, inclusive of VA treatment records and a VA examination in August 2009 addressing his gastrointestinal disorders, were obtained and associated with the claims file subsequent to the SOC in June 2009 and no subsequent SSOC was issued addressing the claim for service connection for a liver disorder, the Board finds that addition of these records to the claims file did not warrant further review of the claim by an SSOC.  The newly obtained evidence did not present new evidence of a causal link between either service or a service-connected disorder and the claimed liver disorder.  Rather, with respect to the claim presented, the new evidence was substantially redundant in that disorders granted service connection in this case were already addressed in previous medical records, and the additional evidence did not address or otherwise suggest an association, based on either causation or aggravation, between either service or a service-connected disorder and the claimed liver disorder.  Thus, the additional evidence added to the record subsequent to the June 2009 SOC did not additionally support the claim for service connection for a liver disorder, and hence did not warrant the further review to be afforded in a SSOC.  To do otherwise would constitute unreasonable delay and expenditure of scarce VA resources.  See 38 C.F.R. § 3.303 (2010); Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994).

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of possible etiology as related to service is required when the veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, because there is no cognizable evidence of the claimed liver disorder, there is no duty to obtain a VA examination addressing the medical questions underlying the claim for service connection.  38 C.F.R. § 3.159(c)(4); McLendon.  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim adjudicated herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled.  Neither the Veteran nor his representative has presented any avenues of evidentiary development presenting a reasonable possibility of furthering the claim which the RO has not pursued by query.  Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claim being decided herein.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.

The Veteran addressed his claims by statements and testimony, including at a hearing conducted before the undersigned Veterans Law Judge in April 2010.  There has been no expressed indication that the Veteran desires a further opportunity to address his claim adjudicated herein.

In summary, in this case, with regard to the service connection claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue on appeal.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal herein adjudicated have been accomplished.

II.  Claim for Service Connection for a Liver Disorder Including on a
Direct Basis and as Secondary to Service-Connected Disorders

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; where medical expertise is required, lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.   See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).   See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Board notes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  For example, mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

In this case, the Veteran has claimed entitlement to service connection for a liver disorder, and hence the evidentiary record must support the presence of that disorder for the Veteran's claim to prevail.  The suggestion by the appellant or his representative that a liver disorder is somehow implicated by the Veteran's anemia or by some other signs or symptoms of disability simply cannot serve as a substitute for the presence of disability itself to support or to sustain the claim.  Sanchez-Benitez.  As discussed infra, it is on the basis of the absence of cognizable evidence of the existence of the claimed disability that the appealed claim must fail.  38 C.F.R. § 3.303.   

Recent treatment records reflect that the Veteran is suffering from dementia with significant cognitive impairment and memory decline, including not remembering how to toilet properly and becoming lost in his neighborhood.  The memory decline was noted to have been present since 2008.  Post-herpetic neuralgia affecting the right side was also noted to have been diagnosed in April 2008.  The Veteran also carried a diagnosis in recent treatment records of anemia of chronic disease.  No medical records presented establish or support the presence of a liver disorder.  

The Veteran's authorized representative, in a December 2009 statement, contended that the Veteran should be service connected for a liver condition because this related to diagnosed chronic anemia.  The representative also then contended, in effect, that service connection for a liver disorder was warranted as having resulted from "conditions experienced in service."  The representative did not clarify in that statement whether this was to include a claim for service connection for a liver disorder as secondary to service-connected disorders.  However, the representative did then discuss potential complications of digestive disorders including the Veteran's service-connected irritable bowel syndrome, such as difficulties absorbing iron or vitamin B-12 due to irritable bowel syndrome.

The Board notes in that regard that the Veteran is service connected for tinnitus and hearing loss, appendectomy, appendectomy scar, and post-traumatic intestinal adhesions and irritable bowel syndrome associated with appendectomy scar, but is not service-connected for disability medically associated in the record with a liver disorder.  

At his April 2010 hearing before the undersigned, the Veteran contended that he had been repeatedly beaten over multiple weeks by drill instructors during Marine Corps basic training, and that this resulted in his being hospitalized, including for appendicitis.  He displayed little grasp of medical conditions at the hearing, and in fact he acknowledged having limited medical knowledge.  He nonetheless then contended that he had suffered internal damage from those in-service beatings, including to internal organs including his stomach, and he said he believed it had resulted in liver damage.  

While the Board has considered stated and implied bases of claim, including direct service connection and secondary service connection, the evidentiary record simply does not support the presence of a current liver disorder to support those bases of claim.  38 C.F.R. §§ 3.303, 3.310.  With all due respect for the Veteran's opinions, as a layperson he lacks the requisite specialized knowledge to address cognizably the presence of a current liver disorder, particularly where, as here, he has not contended that any diagnosis of a liver disorder has been made, the record does not reflect medical supporting the presence of a liver disorder, and the Veteran is found upon medical evaluations documented within the record to suffer from significant cognitive impairment which may reasonably be judged to render him even less competent than the ordinary layperson to ascertain the presence or absence of disability.  Espiritu; cf. Jandreau.   

The Board similarly does not find support within the medical record for the Veteran's authorized representative's argument that a diagnosis of anemia or the presence of a diagnosed intestinal disorder may serve as support for the presence of a liver disorder.  There is also no indication that the Veteran's representative possesses such specialized knowledge as would be required to cognizably address such an association between such seemingly unrelated disorders as anemia and intestinal disorders on the one hand, and a liver disorder on the other.  The authorized representative made no assertion of personally possessing any such specialized knowledge.  The Veteran's VA treatment records note the presence of anemia while finding no liver disorder, thus providing medical evidence against any such association in this case.  An October 2006 VA treatment record expressly reviewed the Veteran's numerous current physical disorders, noting the presence of a chronic anemia, as a hematological disorder at least partly due to a iron deficiency anemia, while also noting the absence of any hepatic disorder.  

In the absence of cognizable evidence of a current liver disorder, service connection for a liver disorder must be denied on both direct and secondary bases.  38 C.F.R. §§ 3.303, 3.310.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a liver disorder is denied. 



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


